Citation Nr: 0306459	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  02-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability.

2.  Entitlement to service connection for cardiovascular 
disability.

3.  Entitlement to service connection for residuals of a 
stroke, to include paralysis of the left arm.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  Service in Vietnam is indicated by the evidence of 
record.  

A claim for entitlement to service connection for the 
disabilities at issue was received by VA in March 2002.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO) which denied the issues now on appeal.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the veteran 
does not have a respiratory disability that is etiologically 
related to service or to a service-connected disability.

2.  The medical evidence of record indicates that the veteran 
does not have a cardiovascular disability that is 
etiologically related to service.

3.  The medical evidence of record indicates that the veteran 
does not have residuals of a stroke, to include paralysis of 
the left arm, that are etiologically related to service.




CONCLUSIONS OF LAW

1.  Respiratory disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


2.  Cardiovascular disability was not incurred in or 
aggravated by active service nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

3.  Residuals of a stroke, to include paralysis of the left 
arm, were not incurred in or aggravated by active service; 
nor may a cerebrovascular accident be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for respiratory 
disability, cardiovascular disability and residuals of a 
stroke, to include paralysis of the left arm.  In substance, 
he contends that he incurred respiratory and cardiovascular 
disability in service as a result of exposure to napalm and 
that his residuals of a stroke are secondary to his 
cardiovascular disease. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claims and render a 
decision.




The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The Board observes 
that the veteran was notified by the August 2002 Statement of 
the Case and the October 2002 Supplemental Statement of the 
Case of the pertinent law and regulations and the need to 
submit additional evidence on his claims.  

Moreover, a letter was sent to the veteran in December 2001, 
with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of the December 2001 letter what evidence he 
was required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical records were subsequently added to the file.

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claims of entitlement to service connection for the issues on 
appeal.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records are on file, as are private 
post-service medical records. 

The Board has considered whether obtaining a VA examination 
is necessary in this case.  However, the Board believes that 
the record already contains sufficient medical evidence in 
the form of the veteran's service and post-service medical 
records.  Since there is no medical evidence of any of the 
disabilities at issue until a number of years after service 
discharge, it is unreasonable to require a claimant to report 
for a VA examination or to ask a medical expert to review the 
record when the evidence that would result (the examination 
report or medical opinion) would not be competent evidence of 
the incurrence or aggravation of an injury in service.  In 
such cases, there is no reasonable possibility that the 
examination would aid in substantiating the claim because it 
cannot provide the missing evidence.  In the case of medical 
opinion evidence, for instance, a doctor cannot link a 
current condition to an injury in service unless that injury 
or disease is shown to have existed.  The evidence on this 
issue is independent of the VA examination or medical 
opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
[the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant].  

The Board knows of no available pertinent evidence not 
currently on file.  Although an attempt was made in July 2002 
to obtain medical records from Dr. J.C., it was noted that 
any records from 1970, the time frame in question, would have 
been destroyed.  The veteran has not identified any other 
pertinent evidence that is not currently on file.  As noted 
above, a letter sent to the veteran in December 2001 
requested that he provide the names, addresses, and 
approximate dates of treatment for any health care providers, 
VA and non-VA, who might possess additional medical records 
pertinent to his claims for service connection for 
respiratory disability, cardiovascular disability, and 
residuals of a stroke, to include paralysis of the left arm.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing at the RO in October 2002. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.  

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular or cerebrovascular disease becomes manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection, an analysis 
similar to the Hickson anlaysis applies. There must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

The veteran indicated on his August 1967 medical history 
report that he had elevated blood pressure.  His blood 
pressure was recorded on examination as 138/80 and his heart 
and vascular system were pronounced normal on physical 
examination.  

The veteran's service medical records, including the 
discharge examination in June 1969, do not contain any other 
pertinent complaints and no findings of respiratory 
disability, cardiovascular disability, or residuals of a 
stroke, including paralysis of the left arm.  His blood 
pressure at discharge was 130/76.  There are no pertinent 
medical records for decades thereafter.

The post-service evidence on file consists of private medical 
records beginning in December 1997.  According to a February 
1998 report from M. S-W., M.D., the veteran had a history of 
mitral stenosis diagnosed when he had respiratory arrest 
during treatment for a kidney stone after he received a small 
dose of narcotics.  Heart catheterization in 1992 revealed 
severe narrowing of the mitral valve with mild to moderate 
mitral regurgitation and mild pulmonary hypertension.  Mitral 
valve replacement was performed in May 1996 and the veteran 
subsequently suffered a stroke that left him with dense upper 
extremity hemiparesis.  The veteran had a pacemaker inserted 
in September 1998 due to atrial fibrillation.

The veteran testified at his personal hearing at the RO in 
October 2002 that his lungs started bothering him in March 
1968 after he was exposed to a napalm attack in Vietnam 
(hearing transcript page 2); that he began to experience 
problems with his heart in 1996 (transcript p. 4); and that 
he had a stroke while being treated for his heart disease 
(transcript p. 5).

Analysis

The veteran has, in substance, contended that he incurred 
lung and heart disabilities as a result of exposure to a 
napalm attack in service, and that post-service treatment for 
heart disease caused his stroke residuals, including 
paralysis of the left arm. 
The Board observes in passing that it appears that the claim 
of entitlement to service connection for stroke residuals 
amounts to a secondary service connection claim.  For the 
sake of efficiency, the Board will address all three issues 
simultaneously.

As previously noted, in order to establish service connection 
for a claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service, or 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury/service-connected disability and the current 
disability.  See  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), there is medical 
evidence of record that the veteran currently has 
cardiovascular disability and residuals of a stroke.  There 
is no evidence of chronic respiratory disease, and the 
veteran's claim as to that issue fails on that basis alone. 

With respect to Hickson element (2), there is no evidence of 
respiratory disability, cardiovascular disability, or 
residuals of a stroke in service or within a year of service 
discharge.  To the extent that the veteran contends that the 
stroke residuals are secondary to the heart disability, 
service connection is not in effect for heart disability or 
for that matter any other disability.  Accordingly, Hickson 
element (2) is not met as to all three issues on appeal.

Turning to Hickson element (3), medical nexus, there is no 
medical opinion which serves to link any current respiratory 
disability, cardiovascular disability, or residuals of a 
stroke, to include paralysis of the left arm, to service. 

The veteran has testified, in essence, that he has 
respiratory and heart problems as a result of service.  
However, to the extent that the veteran himself contends that 
he currently has such disabilities, or that they are due to 
service, it is now well established that a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran opinion carries no weight of 
probative value.    

Consequently, at least two of the essential elements noted in 
Hickson are not shown for any of the disabilities at issue.  
With respect to the claimed respiratory disability, all three 
Hickson elements have not been met.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for respiratory disability, cardiovascular 
disability, and residuals of a stroke, to include paralysis 
of the left arm.  The benefits sought on appeal are 
accordingly denied.

Additional comment

The veteran does not contend that his various disabilities 
are due to exposure to herbicides in Vietnam.  However, in 
order to afford the veteran every consideration, and for the 
sake of completeness, the Board will address this matter.  

Since he served in Vietnam, the veteran is presumed to have 
been exposed to Agent Orange or other herbicides.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2002).
In general, if a veteran was exposed to a herbicide agent 
during service, the following diseases will be service-
connected even though there is no record of such disease 
during service: chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, Multiple 
myeloma, Non-Hodgkin's lymphoma, Acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The veteran does not have any of the listed disabilities.  
Although he has sought service connection for an unspecified 
respiratory disorder/lung disease, as discussed above there 
is no indication that any such disability exists, to include 
respiratory cancer.  If the veteran has medical evidence that 
he has respiratory cancer, he should present it to the RO as 
soon as possible.  With respect to cardiovascular 
disease/stroke, these are not listed as being related to 
herbicide exposure, and the Secretary of Veterans Affairs has 
determined that a positive relationship between herbicide 
exposure and cardiovascular and cerebrovascular disease does 
not exist.  See 67 Fed. Reg. 42606 (June 24, 2002). 

 
ORDER

Service connection for respiratory disability is denied.  

Service connection for cardiovascular disability is denied.  

Service connection for residuals of a stroke, to include 
paralysis of the left arm, is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

